RESOLUCIÓN
Examinada la petición para darse de baja del ejercicio de la abogacía de la Leda. Carmen Collazo López, así como la Moción del Colegio de Abogados, se accede a lo solicitado efectivo inmediatamente. La peticionaria deberá notificar a todos los clientes a quienes actualmente representa, si *289alguno, de su renuncia al ejercicio de la abogacía. Además, deberá tomar las medidas correspondientes para devolver los expedientes de los casos activos a aquellas personas que así lo soliciten.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo